Citation Nr: 0105030	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran maintains that in-service noise exposure from 
artillery gunfire caused his current hearing loss and 
tinnitus.  On audiological evaluation in 1999, bilateral 
hearing loss disability for VA purposes was identified.  38 
C.F.R. § 3.385 (2000).  Further, a reported history of noise 
from artillery gunfire, construction work, and automotive 
repair was given and clinical findings revealed bilateral 
sensorineural hearing loss.  The examiner, however, did not 
opine as to the etiology of the veteran's hearing loss.  
Additionally, although the veteran complains of tinnitus, a 
diagnosis of such has not been made.  Thus, additional 
development in this case is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss and tinnitus since 
service.  With necessary authorization, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not already a part 
of the record.  Facilities contacted 
should include the VA Medical Center in 
Kansas City, Missouri.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the nature, extent, and 
etiology of his bilateral hearing loss 
and to ascertain whether the veteran has 
tinnitus.  All necessary tests and 
studies should be performed and all 
findings reported in detail.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should note that they have been reviewed.  
The examiner should specify whether the 
veteran has tinnitus.  Thereafter, the 
examiner should opine whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and, if 
appropriate, tinnitus were incurred in, 
aggravated by, or related to active 
service.  Reasons for all opinions 
reached should be discussed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, with 
particular attention to 38 U.S.C. 
§ 1154(a) (West 1991).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


